DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 1/13/2021.
Claims 1, 10 and 11 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 1, 10 and 11 recite “…a surplus resource amount which is an amount of usable unused resources of a computer, the usable unused resources being unused resources usable by one or more user who execute information processing by using resources of the computer” and later recite “monitor[ing] a situation of using the resources by the one or more users…"  It is unclear whether the limitation of “using the resources of the computer” is referred to the usable unused resources of the computer or the resources that have been allocated to the one or more users under the current plans.
a situation of using the resources by the first user”.  It is unclear whether the limitation of “a situation of using the resources by the first user” is referred to the monitored situation of using the resources by the one or more users.
Claims 1-9 directly or indirectly depend on claim 1 and are therefore rejected for the same reasons above.
Claims 1, 10 and 11 recite the limitation "monitor[ing] a situation of using the resources by the one or more users…" in body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the resources are the usable unused resources or the allocated resources of an current plan of the one or more users.
Claims 2-9 directly or indirectly depend on claim 1 and are therefore rejected under the same reason above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20080155100 to Ahmed.

Per claim 1, Ahmed teaches an information processing apparatus comprising: 
a memory; and 
a processor coupled to the memory and the processor configured to:
calculate a surplus resource amount which is an amount of usable unused resources of a computer, the usable unused resources being unused resources usable by one or more users who execute information processing by using resources of the computer (see at least paragraphs [0019-0023] “The resource manager 8 comprises an allocation service component 10 and may comprise a dynamic provisioning service component 14.  The allocation service component 10 applies various algorithms in the form of resource allocation policies to determine whether there are available and appropriate resources from a shared pool of resources 12 within the distributed computing environment 2 to meet the request(s)…The resource manager must keep track of the amounts of each type of resource that is available, since these amounts will fluctuate as resources are allocated and deallocated…”);
monitor a situation of using the resources by the one or more users during a predetermined period (see at least paragraph [0029] “…if the business unit 24a is already using its full complement of 50 “owned” resources, then the resource manager can determine whether those resources in which it has “share” rights may be allocated to the consumer…”); and
determine an allocated resource amount to be allocated to a first user among the one or more users based on the surplus resource amount and a situation of using the resources by the first user (see at least paragraph [0030] “…if the application initiated by consumer 28a requires as a resource a Windows.RTM.  CPU, the resource manager may determine at each hierarchical level whether the requested resource is available to the consumer making the request.  The determination of whether the requested resources may be allocated is made with reference to the consumer tree, taking into account the constraints regarding the consumer's ownership and sharing rights to the resources…”).

Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub No. 20090182605 to Lappas.

Per claims 1, 10 and 11, Lappas teaches an information processing apparatus comprising:
a memory; and 
a processor coupled to the memory and the processor configured to:
calculate a surplus resource amount which is an amount of usable unused resources of a computer, the usable unused resources being unused resources usable by one or more users who execute information processing by using The scheduling process determines (at 3220) a list of candidate nodes within the grid of hardware nodes that have sufficient unallocated resources to implement one or more functional components of the configuration.  In some embodiments, the scheduling process generates the list of nodes based on those nodes with certain unallocated amounts of Random Access Memory (RAM).  However, it should be obvious to one of ordinary skill in the art that various other criteria are used by some embodiments to determine the available list of nodes.  For examples, in conjunction with or instead of the unallocated amount of RAM, some embodiments additionally consider the available number of processor (CPU) cycles on a particular node, the available disk storage on the particular node, the frequency in which the particular node is accessed, and/or the available network bandwidth between the node and any external interfaces…”);
monitor a situation of using the resources by the one or more users during a predetermined period (see at least paragraphs [0221-0223] “FIG. 35 presents a monitoring process 3500 that the data collector of some embodiments performs to track and record the resource consumption of a particular configuration that has been deployed in a node array…the data collector performs the process periodically (e.g., once every minute) for each particular deployment…the monitoring process 3500 initially identifies (at 3510) a list of nodes allocated to the particular configuration.  The process then identifies (at 3520) the amount of resources consumed by the configuration on each node and stores data pertaining to the usage of the resources within a database…” [Note, a situation of using the resources by the one or more user is unclear and unspecified]); and 
determine an allocated resource amount to be allocated to a first user among the one or more users based on the surplus resource amount and the situation of using the resources by the one or more users (see at least paragraph [0197-2025] “…To determine the assignment, the scheduling process determines (at 3240) a score for each node within the candidate list based on the nodes current state which does not include the deployment of the current configuration.  The score for each node represents the quantity and quality of the available resources on the particular node.  In some embodiments, the score is based on factors such as the amount of a particular unallocated resource available on the node or assigned components on the node that compete for the same resources of the node.  For instance, the score for a first node may indicate that the first node includes 50% unused CPU cycles, 512 megabytes of unallocated RAM, and 1.5 Mbps of unallocated network bandwidth, while a score for a second node may indicate that the second node includes 10% unused CPU cycles and 10 gigabytes of unallocated disk storage.  When numerically quantified, the first node score will result in a higher value than that of the second node score. Additionally, the scheduling process at 3240 accounts for components that compete for the same resource of the node, by identifying the ratio of networking intensive components (e.g., web servers) to storage intensive components (e.g., data or application servers) on a particular node.  As web servers tend to require greater network bandwidth and as data servers tend to require greater storage throughput, it would be more efficient for a single hardware node to have an even distribution of web to data servers so that no single node is overly dependent on network throughput or storage throughput…the scheduling process computes a score for each node based on the customer behavior parameters specified within the configuration.  For instance, if the user specifies a configuration with two web servers and specifies that a first web server will experience heavy traffic loads while the second web server will experience light traffic loads, then the scheduling process computes a higher score for the first web server and a lower score for the second web server.  The higher score indicates that the first web server requires additional network bandwidth or other resources (e.g., RAM, CPU cycle, disk storage) and should be assigned to a node that is able to handle such higher loads.  Therefore, rather than blindly assign the two web servers as if they required the same amount of resources, the scheduling process analyzes expected behavior and assigns accordingly”).

Per claim 2, Lappas further teaches
generate one or more new fee plans to be proposed to the first user based on a situation of using the resources by the first user (see at least FIGS. 4-6; see a user might select a hosting plan with a hundred gigabyte of memory…”); 
determine a distribution resource amount that may be allocated to the first user among the surplus resource amount for each of the one or more new fee plans (see at least FIGS. 4-6; see also at least paragraph [0108] “…The memory field 410 allows a user to specify the amount of memory (i.e., RAM in some embodiments) that the user wants to allocate to the web server.  Different embodiments allow the user to specify this amount differently.  For instance, some embodiments allow a user to enter a numerical amount for the memory…”);
determine the allocated resource amount, for each of the one or more new fee plans, by adding the distribution resource amount to a basic resource amount (see at least FIGS. 4-6; see also at least paragraph [0108] “…If the user subsequently changes to a different hosting plan that includes more memory or less memory, the allocated memory for the web server is automatically adjusted to reflect the change in the pricing plan…”); 
present each of the one or more new fee plans to the first user together with the corresponding distribution resource amount to prompt the first user to select one fee plan from among the one or more new fee plans (see at least paragraph [0118] “FIG. 9 illustrates the display area 225 of the multi-server control panel 200 after the user fills the web server form 430 and selects the save icon 435 on this form.  The selection of the save icon 435 causes the front end logic to define the web server to add a graphical representation 905 of this web server to the web server tier that is displayed in the display area 225.  Once a user has specified or modified a configuration for a server using the server form (e.g., the web server form) and selects the save icon, the scheduler identifies in real time a location in the hardware grid for the server and the deployment manager deploys the server in real time in the identified location (i.e., identified hardware node)”); and 
allocate resources corresponding to the allocated resource amount to the first user (see at least paragraph [0118] “…the deployment manager deploys the server in real time in the identified location (i.e., identified hardware node)”).  

Per claim 3, Lappas further teaches
allocate, when the one or more users are plural users, the resources of the computer to each of the plural users; and determine the distribution resource amount by dividing the surplus resource amount in proportion to the basic resource amount allocated to each of the plural users (see at least paragraph [0267] “…users select payment plans that allot specified amounts of at least one resource at the beginning of a billing period or before the deployment of a configuration…”).  

Per claim 4, Lappas further teaches
the scheduling process at 3240 accounts for components that compete for the same resource of the node, by identifying the ratio of network intensive components (e.g., web servers) to storage intensive components (e.g., data or application servers) on a particular node.  As web servers tend to require greater network bandwidth and as data servers tend to require greater storage throughput, it would be more efficient for a single hardware node to have an even distribution of web to data servers so that no single node is overly dependent on network throughput or storage throughput…”).

Per claim 7, Lappas further teaches
execute, for each of predetermined periods set by the first user, the generation of the one or more new fee plans, the calculation of the surplus resource amount, the determination of the distribution resource amount, the determination of the allocated resource amount, the presentation of the one or more new fee plans, and the allocation of the resources (see at least paragraph [0183] “…FIGS. 28-29 include a billing summary area 2805 that displays resource usage data for a set of server in the configuration.  The summary area 2805 has a plan type section 2810 and usage section 2815.  The plan type section 2810 displays the amount resource allotted for the set of server in a specified period (e.g., monthly).  In the example illustrated in FIG. 28, the set of servers is allotted 6 GB of data transfer, and 4,000 GB/Hrs of memory”).  

Per claim 8, Lappas further teaches
receive use feeling information from a terminal device operated by the first user, the use feeling information indicating feeling of use of the computer by the first user; and adjust the distribution resource amount or the basic resource amount corresponding to each of the one or more new fee plans based on the use feeling information (see at least paragraph [0077] “…if the registration module 190 determines that the user is not an existing customer, the registration module 190 of some embodiments presents a graphical interface with editable fields through which the user enters additional identification information for creating a user account.  In some embodiments, creating the user account includes having the user specify a resource allotment plan and specify billing information such as credit card information.  In some such embodiments, the user selects one or more resource allotment plans (e.g., a memory hour allotment plan and a data transfer allotment plan) to be billed individually.  Such individual billing permits the user to modify one resource allotment plan and accrue charges for the modifications to the particular allotment plan only…”).

Per claim 9, Lappas further teaches
After some or all the allotted resources have been distributed throughout a configuration, some embodiments project the allotted resources over a billing period to provide an early warning as to whether the allocated resources are likely to exceed the allotted resource sometime within the billing period…”).

Per claim 12, Lappas further teaches 
wherein the processor is further configured to generate the one or more new fee plans based on a resource amount obtained by adding a predetermined amount of margin to a resource amount that corresponds to the maximum use rate (see at least FIG. 29; see also at least paragraph [0185] “…The plan control 2905 when selected opens up an order form (not shown) for the user to specify a different plan for the set of servers.  In some embodiments, the multi-server control panel displays a message that recommends a type of plan for the set of servers based on the projected usage.  For example, if the projected usage for data transfer is about 10 GB, then the multi-server control panel displays a message recommending a hosting plan that includes at least 10 GB of data transfer…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20090182605 to Lappas in view of U.S. Pub. No. 20160043970 to Jacob.

Per claim 641Atty. Dkt. No.: 17-02208, Lappas further teaches
collect information regarding a use rate of a processor of the computer the bar within a meter changes color when resource usage goes over a predetermined threshold for the resource.  One such example is when the CPU usage goes over a 50 percent allotted capacity, the top resource meter 2715 might change from one color to another color (e.g., green to yellow).  The threshold in some embodiments is an expected usage rate over a duration of time based on the amount of a particular resource that is assigned to the particular user…”);

the multi-server control provides one or more UI elements when the set of servers in the configuration goes over an allotment.  FIG. 29 illustrates an example of one such dynamic UI element. The multi-server control panel includes the billing area 2905 of FIG. 29 and the change plan control 2905.  When the set of server goes over an allotment in a specified period, the multi-server panel control dynamically provides the plan control 2905.  The plan control 2905 when selected opens up an order form (not shown) for the user to specify a different plan for the set of servers.  In some embodiments, the multi-server control panel displays a message that recommends a type of plan for the set of servers based on the projected usage.  For example, if the projected usage for data transfer is about 10 GB, then the multi-server control panel displays a message recommending a hosting plan that includes at least 10 GB of data transfer”).  
	Lappas does not explicitly teach
detect, based on a change in the use rate, time zones during which the information processing is executed.
	Jacob teaches an analogous art relates to managing resources, comprises:
detect, based on a change in the use rate, time zones during which the information processing is executed (see at least paragraph [0125] “…resources in cloud infrastructure system 1102 may be shared by multiple users and dynamically re-allocated per demand.  Additionally, resources may be allocated to users in different time zone.  For example, cloud infrastructure system 1102 may enable a first set of users in a first time zone to utilize resources of the cloud infrastructure system for a specified number of hours and then enable the re-allocation of the same resources to another set of users located in a different time zone, thereby maximizing the utilization of resources”).
	Therefore, it would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention, to modify the teaching of Lappas to incorporate the teaching of Jacob to allocate resource to the users based on their time zones.  One would have been motivated to do so in order to maximize the utilization of resources.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not deemed persuasive.

Applicant arguments:

“determin[ing] an allocated resource amount to be allocated to a first user among the one or more users based on the surplus resource amount and a situation of using the resources by the first user”
distinguishes over Lappas.

Examiner’s response:
	Examiner respectfully disagrees with the arguments above.  It appears that Applicant argues limitation that is not in the claims such as “Lappas does not appear to set customer behavior parameter by tracking the resource consumption of the specific configuration applied to the node array”.  It is unclear how this phrase be associated with the claimed limitation of “determin[ing] an allocated resource amount to be allocated to a first user among the one or more users based on the surplus resource amount and a situation of using the resources by the first user”.  
The claims recite “monitor[ing] a situation of using the resources by the one or more users during a predetermined period” but fail to clearly specify the “situation” of using the resources by the users.  Under a broadest reasonable interpretation, Examiner considers the consumer behavior parameters specified in the configuration as the claimed situations of using the resources.  For example, in paragraph 201 of Lappas “if the user specifies a configuration with two web servers and specifies that a first web server will experience heavy traffic loads while the second web server will experience 
Note, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see MPEP 2145 (R-60).  Applicant is respectfully suggested to explicitly specify in the claims the situation of using the resources.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 20180246763 teaches a method of managing resources to be allocated.
U.S. 20030028642 relates to managing resources to be used by the applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191